Citation Nr: 0104270	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-11 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a left 
tonsil papilloma.

3.  Entitlement to service connection for a lung disorder.

4.  Entitlement to service connection for a personality 
disorder.

5.  What evaluation is warranted from January 23, 1993, for 
residuals of a right zygoma fracture?

6.  Entitlement to an effective date prior to April 3, 1997, 
for a 100 percent evaluation for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active military duty from February 1991 
to January 1993.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from rating 
decisions of the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Buffalo, New York (hereinafter RO).

On appeal the veteran raised the issue of entitlement to 
service connection for a head ache disorder secondary to 
residuals of a right zygomatic fracture.  Additionally, the 
Board's review of the record raises the question of the 
veteran's competency to handle funds.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, these matters are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

1.  A personality disorder is not recognized as a disability 
under the law governing VA compensation.

2.  The veteran's current lung disorder is not related to 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  The claim for service connection for a personality 
disorder is legally insufficient.  38 C.F.R. §§ 3.303, 4.9 
(2000).

2.  A lung disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Personality Disorder

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Personality disorders, however, are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  Therefore, service connection 
for a personality disorder is denied as a matter of law.

II.  Lung Disorder

As noted above, service connection may be established for a 
chronic disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the instant case, the veteran contends that he incurred 
congestive lung disease in service.  A review of the service 
medical records reveals treatment on one occasion for an 
upper respiratory infection, and complaints on two occasions 
of a cough.  The service medical records are, however, 
negative for any complaints or findings of a chronic lung 
disorder.  Additionally, subsequent to service discharge, a 
VA examination conducted in April 1993, reported the lungs 
were clear to percussion and auscultation.  A lung disorder 
was not diagnosed.  Private medical records dated in December 
1993, reported complaints of a cough with green sputum.  The 
diagnosis was bronchitis.  A private medical record dated in 
July 1994, indicated that a pulmonary function test conducted 
in June 1994, was suggestive of mild obstructive and 
restrictive disease.  The impression was "chronic smoker."  

Although recent records show evidence of a lung disorder, 
there is no evidence of a chronic lung disorder in service, 
nor is there evidence that relates the current disorder to 
service or to any incident therein.  Accordingly, entitlement 
to service connection for a lung disorder is not warranted.  
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a personality disorder and a lung 
disorder is denied.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This act introduces several 
fundamental changes into VA's adjudication process which 
impact on the claims of entitlement to service connection for 
a low back disorder and residuals of a left tonsil papilloma, 
as well as the veteran's claim of an initial compensable 
evaluation for residuals of a right zygoma fracture.  As 
these procedures could not have been followed by the RO at 
the time of the rating decisions on appeal, and as these 
procedures are more favorable to the veteran than those 
previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that the duty to assist the veteran as to the 
claims of entitlement to service connection for a low back 
disorder and residuals of a left tonsil papilloma has not 
been fulfilled in light of the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475.  Specifically, a VA examination 
which includes a nexus opinion as to the etiology of the 
claimed disorders is not of record, and one is in order under 
the Act.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
claim for a compensable evaluation for residuals of a right 
zygoma fracture on appeal is based on the assignment of an 
initial rating following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability, and held that 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Id. at 126.  
Accordingly, the Board has recharacterized this issue on 
appeal in order to comply with the opinion by the Court in 
Fenderson.  

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
VA examination was conducted in April 1993 in conjunction 
with the veteran's claim for entitlement to service 
connection for his facial injury in service.  However, 
subsequent to the grant of service connection for residuals 
of a right zygoma fracture, the veteran has contended that 
this disorder has resulted in disfigurement, difficulty 
eating, and pain.  Therefore, in order to afford the veteran 
every possible opportunity to present evidence in support of 
his claim, the Board concludes that a current VA examination 
would provide a record upon which a fair, equitable, and 
procedurally correct decision can be made.  
38 C.F.R. §§ 3.326, 3.327 (2000).

By a rating decision dated in July 1998, the RO granted 
entitlement to service connection for schizophrenia, 
effective December 3, 1993.  Thereafter, a rating decision 
dated in January 1999, assigned a 100 percent disability 
rating for schizophrenia, effective April 3, 1997.  In 
correspondence received in March 1999, the veteran stated 
that his "100 [percent] disability should be retroactive to 
[January] 23, 1993."  The Board construes this statement not 
only as a notice of disagreement to the effective date of the 
100 percent disability rating for schizophrenia, but also as 
a notice of disagreement to the effective date as to the 
award of service connection for chronic paranoid 
schizophrenia.  A statement of the case as to the issue of 
entitlement to an effective date prior to December 3, 1993, 
for service connection for chronic paranoid schizophrenia has 
not been issued to the veteran.  While it is true that the 
veteran has not submitted a timely substantive appeal, the 
Board is obligated to remand this issue to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Additionally, as this issue is "inextricably 
intertwined" with the issue currently on appeal, appellate 
review of the issue of entitlement to an effective date prior 
to April 3, 1997, for a 100 percent evaluation for chronic 
paranoid schizophrenia will be deferred.  

Accordingly, these issues are remanded for the following 
actions: 

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between any low back 
disorder and residuals of a left tonsil 
papilloma and his period of active 
military service.  Additionally, the 
veteran should be afforded the 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim for an initial compensable 
evaluation for residuals of a right 
zygoma fracture.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any low back disorder and 
residuals of a left tonsil papilloma 
found.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiners prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Following a review of the 
service and postservice medical records, 
the examiners should state whether it is 
at least as likely as not that any 
diagnosed low back disorder and/or 
residuals of a left tonsil papilloma are 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of his a right 
zygoma fracture residuals.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiners prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner should report the veteran's 
temporomandibular articulation, to 
include the range of motion of the inter-
incisal and lateral excursion in 
millimeters.  The examiner should also 
report whether the veteran's right zygoma 
fracture has resulted in disfigurement, 
pain, and headaches, and if so, to what 
degree.  If disfigurement is shown as a 
result of the veteran's inservice injury, 
the Board specifically requests that a 
color photo be obtained and associated 
with the claims file.  If objective 
evidence of pain is shown, the examiner 
should state whether the right cheek 
disorder causes weakened movement, excess 
fatigability, and incoordination.  With 
respect to the subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
temporomandibular joint, and the presence 
or absence of any objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service-connected 
cheek injury.  If the examiner finds 
headaches attributable to the veteran's 
service-connected right zygoma fracture, 
the examiner should comment upon the 
frequency and severity of such headaches.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Appropriate action, including 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
issue of entitlement to an effective date 
prior to December 3, 1993, for service 
connection for chronic paranoid 
schizophrenia.  38 C.F.R. § 19.26 (2000).  
The veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue they must 
file a timely substantive appeal 
following the receipt of the statement of 
the case.  If the veteran perfects the 
appeal as to this issue, it should be 
returned to the Board for appellate 
review.  

7.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
consider assigning "staged" ratings, if 
appropriate.  See Fenderson, 12 Vet. App. 
at 126.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



